DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/21/2020 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


Claim 10 recites the limitation "the vertical wet etch process".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the additional gate material" instead of “the additional gate conductor material” as claimed in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2019/0067115; hereinafter Park).
Regarding claim 1, Figs 1-8 of Park discloses a method for fabricating a semiconductor device including vertical transistors having uniform channel length comprising:
defining a channel length (¶ [0073]; Fig 2A) of at least one first fin (120; Fig 2A; ¶ [0065]) formed on a substrate (100; Fig 2A; ¶ [0066]) in a first device region (126; Fig 2A; ¶ [0066]) and a channel length (¶ [0073]; 2A) of at least one second fin (120; Fig 2A; ¶ [0065]) formed on the substrate (100; Fig 2A; ¶ [0066]) in a second device region (128; Fig 2A; ¶ [0066]) including creating at least one divot (205; Fig 7A; ¶ [0097]) in the second device region; and
modifying (¶ [0064]) the channel length of the at least one second fin to be substantially similar to the channel length of the at least one first fin by filling the at least one divot (205; Fig 7A; ¶ [0097]) with additional gate conductor material (600; Fig 8A; ¶ [0098]).

Regarding claim 2, Figs 1-8 of Park discloses the first device region corresponds to a p-type field effect transistor device and the second device region corresponds to an n-type field effect transistor (¶ [0066]).

Regarding claim 3, Figs 1-8 of Park discloses forming at least one first fin structure (120; Fig 2A; ¶ [0065]) including the at least one first fin (120; Fig 2A; ¶ [0065]) within the first device region (126; Fig 2A; ¶ [0066]) and forming at least one second fin 

Regarding claim 4, Figs 1-8 and 17 of Park discloses forming at least one first bottom source/drain region (140; Fig 17; ¶ [0112]) on the substrate (100; Fig 17A; ¶ [0066]) in the first device region (126; Fig 17A; ¶ [0066]) and at least one second bottom source/drain region (140; Fig 17; ¶ [0112]) on the substrate (100; Fig 17A; ¶ [0066]) in the second device region (128; Fig 17AA; ¶ [0066]); and
forming at least one first bottom spacer (¶ [0113]-[0114]) on the at least one first source/drain region (140; Fig 17; ¶ [0112]) and at least one second bottom spacer (¶ [0113]-[0114]) on the at least one second bottom source/drain regions (140; Fig 17; ¶ [0112]).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and above mentioned  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming second gate material in the second device region including depositing a second gate dielectric layer along the at least one second fin structure and the at least one second bottom spacer and depositing second gate conductor material on the second gate dielectric layer;


Claims 13-19 are allowed.
Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a second gate material in a second device region associated with an n-type field effect transistor device including depositing a second gate dielectric layer along at least one second fin structure including at least one second fin formed on the substrate in the second device region and at least one second bottom spacer formed on at least one second bottom source/drain region and depositing second gate conductor material on the second gate dielectric layer, wherein the second gate conductor material includes a stack having a plurality of layers including a layer of the first material and a layer of a second material having a different etch rate from the first material;
defining a channel length of the at least one first fin and a channel length of the at least one second fin, including recessing the first and second gate material using a vertical wet etch process, the recessing creating at least one divot in the second device region resulting from over etch; and
modifying the channel length of the at least one second fin to be substantially similar to the channel length of the at least one first fin by filling the at least one divot with additional gate conductor material”.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895